WINCHESTER, J.,
with whom REIF, J., joins, dissenting:
¶ 1 The majority opinion grants Mr. Fent’s application to assume original jurisdiction and declares unconstitutional 28 O.S.Supp. 2008 § 152(D)(E)(F) and § 152.1(B).1 I would deny his application because he has not shown that commencing a case in the district court is an inadequate remedy.
¶ 2 This Court’s opinion in Keating v. Johnson, 1996 OK 61, ¶ 10, 918 P.2d 51, 56, is particularly instructive in the case now before the Court: “A fairly consistent theme running through most of our cases where original jurisdiction has been assumed has been that the matter must be affected with the public interest and there must be some urgency or pressing need for an early determination of the matter.” Although Mr. Fent contends that urgency or pressing need is present in this matter because these funds are continuing to be collected, the Child Abuse Multidisciplinary Account was imposed starting in 2000,2 the adoption fee was imposed in 1997,3 and the victim service unit fund was enacted in 2007.4
¶ 3 Like the facts in Keating, this dispute is clearly publici juris because of the conflict between the powers of State government; in this ease, the legislative branch and judicial branch. In Keating the Court refused to assume original jurisdiction. The Court observed that the petitioners had based their claim solely on its public nature, but failed to make any showing there is any urgency or immediacy involved that would require a speedy determination of the controversy. The Court added that its primary function is appellate in nature. Keating, 1996 OK 61, ¶ 18, 918 P.2d at 58.
¶ 4 The better practice would be to allow all the agencies involved to present their evidence and arguments to the district court, so the court may determine which fees now being collected by the court clerks are court-related, and whether a connection exists between the filing fees imposed and the services rendered by the courts. Due process requires this. Because these issues should be presented in the district court, I respectfully dissent from the Court’s assuming original jurisdiction.

.Majority Opinion, § 25, "We hold that the open access to the courts is violated if persons seeking to litigate in court are assessed and required to pay for programs that have no relation to the services being provided or to the maintenance of the courts.”


. 2000 Okla. Sess. Laws, ch. 38, §§ 4(D), 5(B).


. 1997 Okla. Sess. Laws, ch. 366, § 54(C).


. 2007 Okla. Sess. Laws, ch. 247, § 2(F).